This is a proceeding under article 78 of the Civil Practice Act to review and annul a determination of the Public Service Commission which revoked the portion of petitioner’s certificate of public convenience and necessity as a common carrier of general commodities from New York City to the Counties of Putnam, Rockland and Westchester. Petitioner’s authority also encompassed a transportation service from New York City easterly to the Counties of Nassau and Suffolk on Long Island. Respondent commission found that petitioner had failed to perform his duty as a common carrier from New York City to the up-State area in accordance with the Public Service Law and the terms of his certificate and had violated the rules of the commission governing the leasing and interchange of vehicles by motor carriers. Its findings are supported by substantial evidence. (Matter of M. O. R. T. Motor Lines v. Feinberg, 280 App. Div. 1016, motions for leave to appeal denied 281 App. Div. 786, 305 N. Y. 931.) Petitioner does not seriously contend to the contrary. Principally he urges that excessive punishment was imposed. The revocation was well within the discretionary power of the commission and seems to us not to be so disproportionate to the violations found as to shock our sense of fairness. Determination unanimously confirmed, without costs. Present — Bergan, P. J., Gibson, Herlihy, Reynolds and Taylor, JJ.